Citation Nr: 1333873	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability, to include aggravation of a pre-existing disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

These issues were remanded by the Board for further development in December 2010 and March 2013, and now return again before the Board.

This appeal has been converted into an electronic record via the Veterans Benefit Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted upon entry into active duty.

2.  The evidence does not show that the Veteran's left hearing loss disability underwent an increase in severity during service.  

3. The weight of the evidence of record is against a finding that the Veteran has right ear hearing loss as a result of his active service.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  A right ear hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed to be so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in March 2013 for further development, specifically to include attempts to be made to associate potentially outstanding records with the Veteran's claims file, which were found to be unavailable, and to obtain a clarifying opinion from a prior VA examiner.  This development was undertaken and his claim was readjudicated in a July 2013 SSOC. 

While this decision was remanded in part for etiology opinions, the examiner was unable to provide such opinions without resorting to speculation.  The Board points out that: 

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion... [I]t must be clear... that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis.... The phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner... In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a Veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition.  Therefore, it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the 'procurable and assembled' information prevents the rendering of such an opinion.  

Jones v. Shinseki, 23 Vet App 382 (2012).  In this case the examiner has exhaustively reviewed the evidence of record as well as the pertinent medical literature and determined that a lack of key pieces of information precludes making a more definitive conclusion about the etiology of the Veteran's  hearing loss without resorting to mere speculation.  As will be discussed below, the RO has made exhaustive efforts to locate the missing information including records pertaining to the Veteran's attempt to reenlist in 1978, but such information is not obtainable.  Thus, the Board does not consider the fact that the examiner failed to provide a definitive etiological opinion in this case to be a failure to follow remand instructions.

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2004, prior to the initial adjudication of these claims, as well as letters in November 2004, December 2010, September 2011, April 2013, and July 2013, and the prior December 2010 and March 2013 Board Remands, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records covering the Veteran's period of active service and relevant VA medical records are in the file.  The Board observes that the Veteran has asserted that he attempted to reenlist in the Army in the 1970s but was denied due to disability.  The RO attempted to obtain records of this attempted enlistment from the National Personnel Records Center (NPRC).  In July 2013, the RO was informed by the NPRC that there was nothing in the file that pertained to the Veteran's attempt or actual re-enlistment in the late 1970s.  The RO informed the Veteran's of the inability to locate these records and he was asked to submit the records if he had them in his possession or to inform the RO if he knew of the location of the records.  He was also advised that he could submit other documents that could potential substitute for service treatment records such as statements from military medical personnel, buddy statements, employment physical examinations, etc.  The record does not contain any response from the Veteran for additional information. 

All records other records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  Accordingly, the Board finds VA has satisfied its duty to assist the Veteran in the procurement of evidence in support of his claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with multiple examinations with addendum opinions during the course of this appeal for his hearing loss, most recently in July 2013.  The Board observes that the July 2013 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints as well as lay statements provided by the Veteran and wife, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report, combined with the remainder of the evidence of record, is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The Veteran's January 1967 induction examination audiogram reflects a left ear moderately severe hearing loss at 4000 Hz.  Findings at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
20
LEFT
20
10
5
N/A
45

No pure tone test was done at discharge from service in January 1969.  However, he was noted to have normal testing to spoken and whispered voice, of 15/15.

According to the Veteran's DD 214, his military occupational specialty (MOS) was as a cook.  He has additionally described noise exposure from his service in "South Vietnam" as including sleeping near "very loud" "Army guns."  He could not recall the caliber, but noted it was the only single incident from Camp Radcliff that "may have caused or made worse a hearing problem."  He indicated a second incident occurred at Camp Evans, and included that an ammunition storage area was hit by enemy rounds and exploded near his camp.

With respect to his postservice history, the Veteran has stated that when hired by Hercules company in late 1969, he was told he had hearing loss.  He also stated that he attempted to reenlist in service in 1978, but was told he had hearing loss at that time.  The Veteran and the VA have both attempted to obtain these records, but they have been found to be unavailable, and are noted as such in the Veteran's claims file.

There is no medical evidence of record showing any complaints of, or treatment for, hearing loss until an October 2001 private audiological evaluation found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
70
95
LEFT
25
25
55
75
95

Subsequent private audiological evaluation in August 2002 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
85
95
LEFT
25
40
65
85
100

The Veteran at that time reported a history of gradual hearing loss.  The Veteran was diagnosed with a mild low frequency conductive hearing loss with a mild to profound sensorineural hearing loss in both ears.

In the Veteran's February 2006 notice of disagreement, he stated that he was subjected to loud noises in service, including rocket and mortar attacks with explosions, that he was in a company that repaired and maintained helicopters, and therefore was exposed to loud helicopter noise, and that he'd received an August 1969 hearing loss test which had shown hearing loss in his right ear (which as noted above, was found to be unavailable.)  Similarly contentions were set forth in the Veteran's substantive appeal, received in March 2007.

In connection with his claim, the Veteran received a VA examination for his hearing loss in January 2008.  At that time, the examiner noted review of the Veteran's service treatment records and consideration of his reported in-service noise exposure weapons training, artillery, and military aircraft.  The examiner further noted post service occupational noise exposure occurred possibly from the canning industry and food processing (conveyor belts and fork lifts) as well as ammunition manufacturing (possibly a total of five years) as well as employment for 15 years as a school bus driver.  He also did security work for 3 years.  Other possible sources of noise exposure were lawn care tools and recreational firearm use.  While the Veteran did not report farm work, an earlier VA document describes the Veteran as a full time farmer.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
80
95
100
LEFT
25
40
80
85
105+

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that the issue of aggravation of the pre-existing condition of the left ear or the acquisition of a hearing impairment in the right ear that meets the VA criteria for disability cannot be resolved except by mere speculation.  In support of this opinion, the examiner noted that the pre-existing left ear hearing loss supports the Veteran's recollection of notification of a hearing loss by an ammunition company after service and when attempting to reenlist in the late 1970s.  The severity of the loss though is a matter of mere speculation.  The Veteran was certainly exposed to hazardous noise in basic training and during bombardment as non combat personnel, but to conclude if any pre-existing loss was aggravated or if the other ear acquired an impairment during service would be an act of mere speculation.  The current loss is more severe than would be reasonably expected for the age of the Veteran if age alone were the only factor.  The existing loss does suggest other factors may be involved and possibly more than average susceptibility to noxious stimuli that could harm the auditory system.  Post service occupations could account for a portion of the current hearing loss.

The Veteran underwent another VA audiological examination for his bilateral hearing loss in December 2010.  At that time, the Veteran's in service hearing tests, as previously reported.  The examiner also noted the Veteran's reports of noise exposure in service from mortar fire and helicopters.  Pre and post service noise exposure was noted in a variety of work positions.  

The examiner indicated that, in his opinion, it was more likely than not that the Veteran's left ear hearing loss pre-existed service.  He stated that he could not resolve the issue of whether that left ear hearing loss was aggravated in service, without resorting to speculation.  In support of this opinion, the examiner cited several medical treatises and studies from the Institute of Medicine (IOM), which indicated that in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service, and that the evidence was not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military for a specific individual.  The examiner felt that noise exposure could be conceded during weapons training.  He also indicated that current research establishes that individuals with pre existing hearing loss are no more likely than normal hearing individuals to acquire a loss or aggravate a pre existing loss.  He also noted a 1970s Army survey of hearing loss among combat personnel which found that the majority with less than 4 years of service did not have mean hearing loss thresholds exceeding clinical normal limits.  It was noted that 97 percent of inductees had H1 profiles, while 91 percent of four years or less infantry and artillery groups had H1 profiles.  The examiner indicated that, based on this, one could assume that individuals that were not in combat would be even less likely to acquire a hearing impairment, significant threshold shift, or aggravation or a pre-existing condition.  However, he indicated that the evidence was not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military for a specific individual.

The examiner stated that the presence in the Veteran of a pre-existing hearing loss provides a basis for the Veteran's recollection that he was informed of a hearing problem of some sort when he was hired by the Hercules company just after separation from service.  However, it does not provide a basis for assuming onset of a hearing impairment during service or aggravation of a pre-existing hearing impairment.  The Veteran's current recollection of what he was told and which ear was involved is too vague to make any reasonable assumptions, let alone conclusions.  Based on the Veteran's current recollection, the remarks made by Hercules employees could have referred to something as simple as a cerumen blockage, or his pre existing left ear high frequency hearing loss.  The Veteran's recollection is that the Hercules testers told him that the problem was in his right ear, which makes it more difficult to reconcile with the knowledge of the left ear hearing loss.  Given the recent claims file and literature review, the etiology of the current hearing loss involves nonmilitary factors such as age, civilian occupational exposure, genetics, and health factors.  The examiner indicated that the only way to end speculation about the onset of hearing impairment or aggravation of a pre existing condition would be to obtain the Hercules records and the 1978 physical examination records when the Veteran attempted to re enlist. (Which, as noted above, are unavailable.)

A September 2011 addendum opinion, for the previous December 2010 VA examination, is of record.  It indicates that the claims file was reviewed including the Veteran's statements in 2008 when the Veteran recounted his reported noise exposures in Vietnam, and his belief that this contributed to his current hearing impairment.  The evidence of record as stated in the prior examination was also reviewed.  In sum, the examiner concluded that the evidence of record establishes the presence of a unilateral hearing impairment in the moderately-severe range at 4000 Hz left ear.  However, there is no evidence of record of aggravation of the pre-existing condition, and there is no evidence of record of onset of a hearing impairment or tinnitus during service.  Nevertheless, the examiner also noted that there was no pure tone hearing test was done at separation in 1969, the Veteran has stated that he was informed of a hearing loss in the right ear during a occupational physical for the Hercules ammunition plant in 1969, and that he was disqualified from service when he attempted to re-enlist in the late 1970s.

In conclusion, the examiner stated that the issue of aggravation of the pre-existing left ear hearing impairment is a matter of mere speculation.  The issue of acquisition of a hearing impairment in the right ear during service is a matter of mere speculation.  He also opined that it is more likely as not that the current hearing impairment is a consequence of post service occupational and other exposures as well as familial factors.

In support of these opinions, the examiner again cited the study by the Institute of Medicine committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service (IOM).  Two of the IOM's findings were that "The evidence is sufficient to conclude that in the absence of audiograms obtained at the beginning and end of military service it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service" and that "The evidence is not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military or in specific branches of the military for a given individual."  The examiner further indicated that this study found that prior military service as such is not associated with an increased risk of hearing loss in a population of older adults.

Taking the Veteran's statements regarding noise exposure in service at face value, the examiner found that there is no question that the Veteran was in proximity to hazardous noise; however, proximity is not causality as shown by the 1971 Army survey of combat arms.  Without any discharge or post service hearing tests, determination of whether a significant threshold shift of any degree of hearing loss was acquired in service is a matter of mere speculation.  The Veteran was notified of a loss during his employment at the ammunition plant.  It is not known if they were informing him of the loss known to pre-existed service or not.  Again it is a matter of mere speculation until the test data can be acquired.  The same is true for the disqualification for re-enlistment.  Without the documents the true situation will never be known.

The 2008 examiner, who is also the author of this opinion and the 2010 opinion, speculated that there was a possibility that some part of the current impairment could have been acquired in service.  This was based on a presumption that the Veteran might be more susceptible than average to noise damage.  After a recent review of the literature the examiner has concluded that the presumption is not supported by the current research.

In a May 2013 VA medical opinion, the same examiner again reviewed the evidence and opined that it is less likely as not that the Veteran had a mixed hearing loss in 2002 and that air-bone gaps suggesting such were false-positive results.

As to the question of whether right ear hearing loss disability at least as likely as not (i.e. 50/50 probability) is related to the Veteran's service, the examiner indicated that the issue of a right ear hearing loss acquired during service cannot be resolved except by mere speculation.  The true case is that the data is insufficient to determine if any portion of the right ear hearing impairment was acquired during military service except by resorting to mere speculation.  In support of this opinion, the examiner stated that individual susceptibility to noise damage varies widely.  Again, the examiner cited the IOM study.

As to the question of whether it is as least as likely as not (i.e. 50/50) probability or
greater) that the Veteran's pre-existing left ear hearing loss was aggravated (beyond its natural progression) by the Veteran's service, the examiner stated that the issue of aggravation of the left ear pre-existing hearing impairment is a matter of mere speculation due to lack of a hearing test at discharge.  The examiner indicated that the rationale for this opinion was the same as that cited for the above opinion.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as certain neurological disorders like hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of hearing loss, or aggravation of his pre existing left ear hearing loss, within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim of entitlement to service connection based on service incurrence, but the Veteran may bring a claim of entitlement to service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385, see also Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (holding that the Secretary's regulatory definition of hearing loss in § 3.385 is permissible and not "arbitrary, capricious, an abuse of discretion or otherwise not in accordance with the law").  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In this regard, the 45 decibel findings at 4000 Hertz at the time of his entry into active service are sufficient to establish a left hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, left ear hearing loss disability is noted upon entry into active duty.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss disability, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

In the present case, the Veteran has failed to show an increase in severity of his left ear hearing loss disability during service.  To the extent that the Veteran contends that aggravation occurred during service, the Board finds that the Veteran's contentions are not credible.  In this regard, his current asserts are contradicted by contemporaneous service treatment records that are negative for any complaint or treatment during service.   While the Veteran currently asserts aggravation during service, such assertions are in conflict with the January 1969 report of medical history upon which the Veteran specifically denied a history of hearing loss and ear nose or throat trouble.  Furthermore, his whispered voice readings of 15/15 are not indicative of any worsening of his left ear hearing loss during service.  

Based on the foregoing, the Board concludes that the record does not show that the Veteran's left ear hearing loss disability underwent an increased in severity during service.  Accordingly, service connection on the basis of aggravation is not warranted for a left ear hearing loss disability.  

Right Ear Hearing Loss 

With respect to right ear hearing loss, the Board concludes that the preponderance of the evidence is against a grant of service connection.  While the Veteran had a left ear hearing loss disability at entry, the record does not reflect that he had a right ear hearing disability at anytime during service.  On the contrary, his service entrance examination is negative for any complaints, treatment, or diagnosis of a right ear hearing loss disability.  Thus, the presumption of soundness attaches.     

Subsequent service treatment records as well as the Veteran's service separation examination are negative for any complaints, treatment, or diagnosis of a right ear hearing loss disability.

Although the Veteran has reported having hearing tests in 1969 shortly after discharge, and in 1978 upon attempting to reenlist, which showed hearing loss, the Board does not find this to be evidence of either incurrence of right ear hearing loss in service.

The medical evidence of record is negative for any postservice treatment for right ear hearing loss complaints until 2001, 32 years after his separation from service.  Notably, during an August 2002 private audiological evaluation, the Veteran did not report any problem with hearing loss in service, but rather, reported a history of gradual hearing loss.

The Board notes that the Veteran received a VA examination in January 2008 and in December 2010, with addendum opinions in September 2011 and May 2013.  In all of these examinations and addendums, the examiner indicated that he could not relate the Veteran's right ear hearing loss without resorting to speculation.  However, the examiner did repeatedly cite medical studies and treatises which tended to show that hearing loss in service members who spent four years or less in service was generally no worse than that of the regular population.   Also of particular note is a 2002 ACOEM study which indicated that hearing loss due to noise exposure does not progress once the exposure to noise is discontinued.  While this sort of study did not include the Veteran personally, the Board finds that it is valid evidence that may be considered in making a determination as to the issues of service connection and aggravation.  The Board also points out that, while the examiner, in a September 2011 addendum opinion, indicated that he could not resolve the issue of etiology of hearing loss without resorting to speculation, he did indicate that it is more likely as not that the current hearing impairment is a consequence of post service occupational and other exposures as well as familial factors.

 In summary, the Board finds that the preponderance of all the evidence of record addressing the etiology of the Veteran's right ear hearing loss indicates that it is not related to service, to include as aggravated by service.  For this reason, and considering all evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for right ear hearing loss disability.

In this regard, the Board has considered assertions by the Veteran that he believes his hearing loss is related to service.  However, the Board specifically notes that, at no time, has the Veteran indicated that he felt his hearing decreased in service; he has only offered instances of what he feels was exposure to noise in service which could have caused his hearing loss.  The Board does not dispute that the Veteran experienced the noise exposure as he reported it in service, however, he has not alleged, nor does any medical evidence show, any further complaints of, or treatment for, hearing loss until over 30 years after his separation from service.  
Therefore, the Board finds that there is no credible evidence of a continuity of hearing difficulty since service.  Further, the Board does not find that the Veteran has the level of medical expertise necessary to be able to offer an etiological opinion as to whether his reported noise exposure in service is related to his current right ear hearing loss disability.

Thus, as noted above, the Board finds that the preponderance of the evidence of record is against a grant of service connection for right ear hearing loss disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability, to include aggravation of a pre-existing disability, is denied.

Entitlement to service connection for right ear hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


